PER CURIAM.
Petition of National Security Fire and Casualty Company, a Corp. for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in National Security Fire & Casualty Co. v. Brannon, as In Invitum Or DeFacto Guardian of Lonnie Groves, As The Same is Revived In His Capacity As Administrator of The Estate of Lonnie Groves, Deceased. 52 Ala.App. 576, 296 So.2d 170.
Writ denied.
MERRILL, COLEMAN, HARWOOD, BLOODWORTH, MADDOX, McCALL, FAULKNER and JONES, JJ., concur.
HEFLIN, C. J., recuses self.